Title: To George Washington from Elias Dayton, 12 July 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Dobb’s Ferry July 12th 1781
                  
                  I arrived at this place at 8 oClock this morning with the Jersey troops, excepting one subaltern and twenty men whom I ordered yesterday towards the new bridge for the purpose of seizing for our use some fat cattle of which we were in great want and which were most probably designed for the enemy.
                  Enclosed is a letter I received from the Revd Mr Caldwell since we marched; I take the first opportunity of forwarding it as it contains something of consequence to the Jersey Brigade.  If your Excellency thinks it proper to grant the permission for bringing out the cloathing I will convey it to Mr Caldwell without loss of time.  I have the honor to be your Excellencys most Hbl. servant
                  
                     Elias Dayton
                     
                  
                Enclosure
                                    
                     
                        Dr Sir
                        New Ark July 8 1781
                     
                     An offer is now made to me of sending out the clothing now in N. Y. that was taken in the Confederacy coming from the West Indies.  Some of it is made up, some I believe not.  Some I believe is thin & suited for summer clothing.  I have offered to pledge my fortune for payment of the purchase I wish to receive the clothing for the Jersey line.  As our Laws now Stand a permit from his Excely Genl Washington is necessary.  This I wish you to obtain without loss of time, if you desire such a supply.  I believe we can obtain the clothing on good terms.  I need not urge your attention to this subject.  I have neither opportunity nor time to write to his Excy on this subject writing this on the Road.  With love to the officers sincerely your
                     
                        James Caldwell
                     
                     
                        Direct the permit to me or to Capt. Natl Camp at New ark.
                     
                     
                  
                  
               